


Exhibit 10.32

 

VIROPHARMA INCORPORATED

2000 EMPLOYEE STOCK PURCHASE PLAN

(As amended and restated effective January 1, 2013)

 

1. Purpose.

 

The ViroPharma Incorporated 2000 Employee Stock Purchase Plan (the “Plan”) is
intended to encourage and facilitate the purchase of Shares of the Common Stock
of ViroPharma Incorporated (the “Company”) by employees of a Participating
Company, thereby providing employees with a personal stake in the Company and a
long range inducement to remain in the employ of a Participating Company. It is
the intention of the Company that the Plan qualify as an “employee stock
purchase plan” within the meaning of section 423 of the Code for one or more
Offerings made under the Plan.  The Plan is not intended and shall not be
construed as constituting an “employee benefit plan,” within the meaning of
section 3(3) of the Employee Retirement Income Security Act of 1974, as amended.

 

2. Definitions.

 

(a) “Account” means a bookkeeping account established by the Finance Department
of the Company on behalf of a Participant to hold Payroll Deductions.

 

(b) “Approved Leave of Absence” means a leave of absence that has been approved
by the applicable Participating Company pursuant to the terms of the Company’s
Leave of Absence policy, as in effect from time to time.

 

(c) “Board” means the Board of Directors of the Company.

 

(d) “Business Day” means a day on which national stock exchanges are open for
trading.

 

(e) “Code” means the Internal Revenue Code of 1986, as amended.

 

(f) “Committee” means the Committee appointed pursuant to section 14 of the
Plan.

 

(g) “Company” means ViroPharma Incorporated.

 

(h) “Compensation” means an Employee’s cash compensation payable for services to
a Participating Company during an Offering Period. The Committee may make
modifications to the definition of Compensation for one or more Offerings as
deemed appropriate.

 

(i) “Election Form” means the form acceptable to the Finance Department of the
Company which an Employee shall use to make an election to purchase Shares
through Payroll Deductions pursuant to the Plan.

 

(j) “Eligible Employee” means an Employee who meets the requirements for
eligibility under section 3 of the Plan.

 

(k) “Employee” means a person who is an employee of a Participating Company.

 

(l) “Enrollment Period” means, with respect to a given Offering Period, the
dates

 

1

--------------------------------------------------------------------------------


 

established from time to time by the Finance Department of the Company, which
shall be not later than the first day of such Offering Period, that an Employee
may elect to participate in the Plan.

 

(m) “Fair Market Value” means the closing price per Share on the principal
national securities exchange on which the shares are listed or admitted to
trading or, if not listed or traded on any such exchange, the fair market value
as reasonably determined by the Board, which determination shall be conclusive.

 

(n) “Five Percent Owner” means an Employee who, with respect to a Participating
Company, is described in section 423(b)(3) of the Code.

 

(o) “Initial Offering Period” means the period from January 1, 2013 until
April 30, 2013.

 

(p) “Offering” means an offering of Shares to Eligible Employees pursuant to the
Plan.

 

(q) “Offering Commencement Date” means the first Business Day on or after May 1
or the first Business Day on or after November 1 of each year.

 

(r) “Offering Period” means the Initial Offering Period and thereafter the
period extending from an Offering Commencement Date through the following
Offering Termination Date.

 

(s) “Offering Termination Date” means the last Business Day in the period ending
on each October 31 and April 30 immediately following an Offering Commencement
Date.

 

(t) “Option Price” means 85 percent of the lesser of: (1) the Fair Market Value
per Share on the Offering Commencement Date, or if such date is not a trading
day, then on the next trading day thereafter or (2) the Fair Market Value per
Share on the Offering Termination Date, or if such date is not a trading day,
then on the next trading day thereafter.

 

(u) “Participant” means an Employee who meets the requirements for eligibility
under section 3 of the Plan and who has timely delivered an Election Form to the
Finance Department of the Company.

 

(v) “Participating Company” means the Company and subsidiaries of the Company,
within the meaning of section 424(f) of the Code, authorized from time to time
by the Board to extend the benefits of the Plan to their Eligible Employees. 
Each Participating Company in the Plan is listed in the attached Schedule A.

 

(w) “Payroll Deductions” means amounts withheld from a Participant’s
Compensation pursuant to the Plan, as described in section 5 of the Plan.

 

(x) “Plan” means ViroPharma Incorporated 2000 Employee Stock Purchase Plan, as
set forth in this document, and as may be amended from time to time.

 

(y) “Plan Termination Date” means the earlier of:

 

(1) The Offering Termination Date for the Offering in which the maximum number
of Shares specified in section 10 of the Plan have been issued pursuant to the
Plan; or

 

(2) The date as of which the Board chooses to terminate the Plan as provided in
section 15

 

2

--------------------------------------------------------------------------------


 

of the Plan.

 

(z) “Shares” means shares of common stock of the Company, $.002 par value per
Share.

 

(aa) “Successor-in-Interest” means the Participant’s executor or administrator,
or such other person or entity to whom the Participant’s rights under the Plan
shall have passed by will or the laws of descent and distribution.

 

(bb) “Termination Form” means the form acceptable to the Finance Department of
the Company which an Employee shall use to withdraw from an Offering pursuant to
section 8 of the Plan.

 

3. Eligibility and Participation.

 

(a) Initial Eligibility. Except as provided in section 3(b) of the Plan or
otherwise determined by the Committee and set forth in the terms of the
applicable Offering, each individual who (i) completed an Election Form and
filed it with the Finance Department of the Company during the applicable
Enrollment Period and (ii) is an Employee on an Offering Commencement Date shall
be eligible to participate in the Plan with respect to the Offering that
commences on that date.

 

(b) Ineligibility. An Employee shall not be eligible to participate in the Plan
if such Employee:

 

(1) Is a Five Percent Owner;

 

(2) Has not customarily worked more than 20 hours per week; or

 

(3) Is restricted from participating under section 3(d) of the Plan.

 

(c) Leave of Absence. An Employee on an Approved Leave of Absence shall be
eligible to participate in the Plan, subject to the provisions of sections
5(d) and 8(d) of the Plan. An Approved Leave of Absence shall be considered
active employment for purposes of sections 3(b)(2) and 3(b)(3) of the Plan.

 

(d) Restrictions on Participation and Accrual Limitation. Notwithstanding any
provisions of the Plan to the contrary, no Employee shall be granted an option
to participate in the Plan if:

 

(1) Immediately after the grant, such Employee would be a Five Percent Owner; or

 

(2) Such option would permit such Employee’s rights to purchase stock under all
employee stock purchase plans of the Participating Companies which meet the
requirements of section 423(b) of the Code to accrue at a rate which exceeds
$25,000 in fair market value (as determined pursuant to section 423(b)(8) of the
Code) for each calendar year in which such option is outstanding.
Notwithstanding the foregoing annual limitation, each option granted for an
Offering Period shall provide the Participant with the right to purchase Shares
under the Plan with an aggregate Fair Market Value of up to $25,000 (determined
at the time the option was granted during the Offering Period) on the related
Offering Termination Date.

 

(e) Commencement of Participation. An Employee who meets the eligibility
requirements of sections 3(a) and 3(b) of the Plan and whose participation is
not restricted under section 3(d) of the Plan shall become a Participant by
completing an Election Form and filing it with the

 

3

--------------------------------------------------------------------------------


 

Finance Department of the Company during the applicable Enrollment Period.
Payroll Deductions for a Participant shall commence on the applicable Offering
Commencement Date when his or her authorization for Payroll Deductions becomes
effective, and shall end on the Plan Termination Date, unless sooner terminated
by the Participant pursuant to section 8 of the Plan. Notwithstanding the
foregoing sentence, to the extent necessary to comply with section 423(b)(8) of
the Code and section 3(d) of the Plan, a Participant’s payroll deductions may be
decreased to zero percent (0%) at any time during an Offering Period; provided,
that such Payroll Deductions shall recommence at the rate as provided in such
Participant’s Enrollment Form at the beginning of the first Offering Period that
is scheduled to end in the following calendar year, unless terminated by the
Participant as provided in section 8 of the Plan.

 

4. Shares Per Offering.

 

The Plan shall be implemented by a series of Offerings that shall terminate on
the Plan Termination Date. Offerings shall be made with respect to Compensation
payable for each Offering Period occurring on or after adoption of the Plan by
the Board and ending with the Plan Termination Date. The terms and conditions of
each Offering may vary and two or more Offerings may run concurrently under the
Plan, each with its own terms and conditions   The Participants in each Offering
shall have equal rights and privileges under that Offering in accordance with
the requirements of section 423(b)(5) of the Code. Shares available for any
Offering shall be the difference between the maximum number of Shares that may
be issued under the Plan, as determined pursuant to section 10(a) of the Plan,
for all of the Offerings, less the actual number of Shares purchased by
Participants pursuant to prior Offerings. If the total number of Shares for
which options are exercised on any Offering Termination Date exceeds the maximum
number of Shares available, the Committee shall make a pro rata allocation of
Shares available for delivery and distribution in as nearly a uniform manner as
practicable, and as it shall determine to be fair and equitable, and the
unapplied Account balances shall be returned to Participants as soon as
practicable following the Offering Termination Date.

 

5. Payroll Deductions.

 

(a) Amount of Payroll Deductions. An Eligible Employee who wishes to participate
in the Plan shall file an Election Form (authorizing payroll deductions) with
the Finance Department of the Company during the applicable Enrollment Period.

 

(b) Participants’ Accounts. All Payroll Deductions with respect to a Participant
pursuant to section 5(a) of the Plan shall commence on the first payroll
following the Offering Commencement Date and shall end of the last payroll in
the Offering Period to which such authorization is applicable, unless sooner
terminated by the Participant as provided in section 8. All Payroll Deductions
will be credited to the Participant’s Account under the Plan.

 

(c) Changes in Payroll Deductions. A Participant may discontinue his
participation in the Plan as provided in section 8(a) of the Plan, but no other
change can be made during an Offering, including, but not limited to, changes in
the amount of Payroll Deductions for such Offering. A Participant may change the
amount of Payroll Deductions for subsequent Offerings by giving written notice
of such change to the Finance Department of the Company during the applicable
Enrollment Period for such Offering Period.

 

(d) Leave of Absence. Except to the extent otherwise required by applicable law,
a

 

4

--------------------------------------------------------------------------------


 

Participant who goes on an Approved Leave of Absence before the Offering
Termination Date after having filed an Election Form with respect to such
Offering may:

 

(1) Withdraw the balance credited to his or her Account pursuant to section
8(b) of the Plan;

 

(2) Discontinue contributions to the Plan but remain a Participant in the Plan
through the earlier of (i) the Offering Termination Date or (ii) the close of
business on the 90th day of such Approved Leave of Absence unless such Employee
shall have returned to regular non-temporary employment before the close of
business on such 90th day;

 

(3) Remain a Participant in the Plan during such Approved Leave of Absence
through the earlier of (i) the Offering Termination Date or (ii) the close of
business on the 90th day of such Approved Leave of Absence unless such Employee
shall have returned to regular non-temporary employment before the close of
business on such 90th day, and continue the authorization for the Participating
Company to make Payroll Deductions for each payroll period out of continuing
payments to such Participant, if any.

 

(e) Other forms of Contributions. To the extent required by applicable law, the
Committee may permit Participants in one or more Offerings to contribute to the
Plan by means other than payroll deductions.

 

6. Granting of Options.

 

On each Offering Termination Date, each Participant shall be deemed to have been
granted an option to purchase a minimum of one (1) Share and a maximum number of
Shares that shall be a number of whole Shares equal to the quotient obtained by
dividing the balance credited to the Participant’s Account as of the Offering
Termination Date, by the Option Price.

 

7. Exercise of Options.

 

(a) Automatic Exercise. With respect to each Offering, a Participant’s option
for the purchase of Shares granted pursuant to section 6 of the Plan shall be
deemed to have been exercised automatically on the Offering Termination Date
applicable to such Offering.

 

(b) Fractional Shares and Minimum Number of Shares. Fractional Shares shall not
be issued under the Plan.  Amounts credited to an Account remaining after the
application of such Account to the exercise of options for a minimum of one
(1) full Share shall be credited to the Participant’s Account for the next
succeeding Offering, or, if the Participant elects not to participate in the
succeeding Offering, returned to the Participant as soon as practicable
following the Offering Termination Date, without interest.

 

(c) Transferability of Option. No option granted to a Participant pursuant to
the Plan shall be transferable other than by will or by the laws of descent and
distribution, and no such option shall be exercisable during the Participant’s
lifetime other than by the Participant.

 

(d) Delivery of Shares. As soon as practicable following the Offering
Termination Date, the Company shall electronically deposit Shares acquired on
the exercise of options during an Offering Period in the ESPP Brokerage Account
pursuant to section 7(e).

 

(e) ESPP Brokerage Account.  Except as otherwise permitted by the Committee in
its sole

 

5

--------------------------------------------------------------------------------


 

discretion, the Shares purchased pursuant to a Participant’s option shall be
deposited directly into a brokerage account which the Company shall establish
for the Participant at a Company-designated brokerage firm.  The account will be
known as the ESPP Brokerage Account.  The following policies and procedures
shall be in place for any Shares deposited into the Participant’s ESPP Brokerage
Account until those Shares have been held for the requisite period necessary to
avoid a disqualifying disposition under U.S. federal tax laws:

 

(1)                                 Shares must be held in the ESPP Brokerage
Account until the later of the following two periods: (x) the end of the two
(2)-year period measured from the start date of the Offering Period in which the
Shares were purchased and (y) the end of the one (1)-year period measured from
the actual purchase date of those Shares.

 

(2)                                 The deposited Shares shall not be
transferable (either electronically or in certificate form) from the ESPP
Brokerage Account until the required holding period for those Shares is
satisfied.  Such limitation shall apply both to transfers to different accounts
with the same ESPP broker and to transfers to other brokerage firms.  Any Shares
held for the required holding period may be transferred (either electronically
or in certificate form) to other accounts or to other brokerage firms.

 

(3)                                 The foregoing procedures shall not in any
way limit when the Participant may sell his or her Shares.  These procedures are
designed solely to assure that any sale of Shares prior to the satisfaction of
the required holding period is made through the ESPP Brokerage Account.

 

(4)                                 The foregoing procedures shall apply to all
Shares purchased by the Participant under the Plan, whether or not the
Participant continues to be an Employee.

 

8. Withdrawals.

 

(a) Withdrawal of Account. A Participant may elect to withdraw the balance
credited to the Participant’s Account by providing a Termination Form to the
Finance Department of the Company at any time before the Offering Termination
Date applicable to any Offering.

 

(b) Amount of Withdrawal. A Participant may withdraw all, but not less than all,
of the amounts credited to the Participant’s Account by giving a Termination
Form to the Finance Department of the Company. All amounts credited to such
Participant’s Account shall be paid as soon as practicable following the receipt
of the Participant’s Termination Form by the Finance Department of the Company,
and no further Payroll Deductions will be made with respect to the Participant.

 

(c) Termination of Employment. Upon termination of a Participant’s employment
for any reason other than death, including termination due to disability or
continuation of a leave of absence beyond 90 days, all amounts credited to such
Participant’s Account shall be returned to the Participant. In the event of a
Participant’s (1) termination of employment due to death or (2) death after
termination of employment but before the Participant’s Account has been
returned, all amounts credited to such Participant’s Account shall be returned
to the Participant’s Successor-in-Interest.

 

(d) Leave of Absence. A Participant who is on an Approved Leave of Absence
shall, subject

 

6

--------------------------------------------------------------------------------


 

to the Participant’s election pursuant to section 5(d) of the Plan, continue to
be a Participant in the Plan until the earlier of (i) the end of the first
Offering ending after commencement of such Approved Leave of Absence or (ii) the
close of business on the 90th day of such Approved Leave of Absence unless such
Employee shall have returned to regular non-temporary employment before the
close of business on such 90th day. A Participant who has been on an Approved
Leave of Absence for more than 90 days shall not be eligible to participate in
any Offering that begins on or after the commencement of such Approved Leave of
Absence so long as such leave of absence continues.

 

9. Interest.

 

No interest shall be paid or allowed with respect to amounts paid into the Plan
or credited to any Participant’s Account (except to the extent otherwise
required by applicable law).

 

10. Shares.

 

(a) Maximum Number of Shares. No more than 900,000 Shares may be issued under
the Plan. Such Shares shall be authorized but unissued shares of the Company.
The number of Shares available for any Offering and all Offerings shall be
adjusted if the number of outstanding Shares of the Company is increased or
reduced by split-up, reclassification, stock dividend or the like. All Shares
issued pursuant to the Plan shall be validly issued, fully paid and
nonassessable.

 

(b) Participant’s Interest in Shares. A Participant shall have no interest in
Shares subject to an option until such option has been exercised.

 

(c) Registration of Shares. Shares to be delivered to a Participant under the
Plan shall be registered in the name of the Participant.

 

(d) Restrictions on Exercise. The Board may, in its discretion, require as
conditions to the exercise of any option such conditions as it may deem
necessary to assure that the exercise of options is in compliance with
applicable securities laws.

 

11. Expenses.

 

The Participating Companies shall pay all fees and expenses incurred (excluding
individual Federal, state, local or other taxes) in connection with the Plan. No
charge or deduction for any such expenses will be made to a Participant upon the
termination of his or her participation under the Plan or upon the distribution
of certificates representing Shares purchased with his or her contributions.

 

12. Taxes.

 

The Participating Companies shall have the right to withhold from each
Participant’s Compensation an amount equal to all Federal, state, city or other
taxes as the Participating Companies shall determine are required to be withheld
by them in connection with the grant, exercise of the option or disposition of
Common Stock. In connection with such withholding, the Participating Companies
may make any such arrangements as are consistent with the Plan as it may deem
appropriate, including the right to withhold from Compensation paid to a
Participant other than in connection with the Plan and the right to withdraw
such amount from the amount standing to the credit of the Participant’s Account.

 

7

--------------------------------------------------------------------------------


 

13. Plan and Contributions Not to Affect Employment.

 

The Plan shall not confer upon any Eligible Employee any right to continue in
the employ of the Participating Companies.

 

14. Administration.

 

The Plan shall be administered by the Board, which may delegate responsibility
for such administration to a committee of the Board (the “Committee”). If the
Board fails to appoint the Committee, any references in the Plan to the
Committee shall be treated as references to the Board. The Board, or the
Committee, shall have authority to interpret the Plan, to prescribe, amend and
rescind rules and regulations relating to it, and to make all other
determinations deemed necessary or advisable in administering the Plan, with or
without the advice of counsel. The Committee may delegate its ministerial duties
to one or more subcommittees, officers of the Company, a third party
administrator or such other department within the Company, as it deems
appropriate.  Notwithstanding the foregoing, the Committee may also authorize
one or more designated officers of the Company to make such adjustments to the
terms and conditions in effect under the separate Offerings made under the Plan
as may be necessary or advisable to comply with applicable laws and regulations
in the jurisdictions in which those Offerings are made. The determinations of
the Board or the Committee on the matters referred to in this paragraph shall be
conclusive and binding upon all persons in interest.

 

15. Amendment and Termination.

 

The Board may terminate the Plan at any time and may amend the Plan from time to
time in any respect; provided, however, that upon any termination of the Plan,
all Shares or Payroll Deductions (to the extent not yet applied to the purchase
of Shares) under the Plan shall be distributed to the Participants, provided
further, that no amendment to the Plan shall affect the right of a Participant
to receive his or her proportionate interest in the Shares or his or her Payroll
Deductions (to the extent not yet applied to the purchase of Shares) under the
Plan, and provided further that the Company may seek shareholder approval of an
amendment to the Plan if such approval is determined to be required by or
advisable under the regulations of the Securities or Exchange Commission or the
Internal Revenue Service, the rules of any stock exchange or system on which the
Shares are listed or other applicable law or regulation.

 

16. Effective Date.

 

The Plan became effective on May 22, 2009, the date it was approved by the
Company’s stockholders.  The Plan, as amended and restated effective January 1,
2013, became effective upon its adoption by the Board on such date.

 

17. Government and Other Regulations.

 

(a) In General. The purchase of Shares under the Plan shall be subject to all
applicable laws, rules and regulations, and to such approvals by any
governmental agencies as may be required.

 

(b) Securities Law. The Committee shall have the power to make each grant under
the Plan subject to such conditions as it deems necessary or appropriate to
comply with the then-existing requirements of the Securities Act of 1933, as
amended, and the Securities Exchange Act of 1934, as amended, including
Rule 16b-3 (or any similar rule) of the Securities and Exchange

 

8

--------------------------------------------------------------------------------


 

Commission.

 

18. Non-Alienation.

 

No Participant shall be permitted to assign, alienate, sell, transfer, pledge or
otherwise encumber his interest under the Plan prior to the distribution to him
of Share certificates. Any attempt at assignment, alienation, sale, transfer,
pledge or other encumbrance shall be void and of no effect.

 

19. Notices.

 

Any notice required or permitted hereunder shall be sufficiently given only if
delivered personally, telecopied, or sent by first class mail, postage prepaid,
and addressed:

 

If to the Company:

 

ViroPharma Incorporated

730 Stockton Drive

Exton, PA 19341

Fax: (610) 458-7380

Attention: Employee Stock Purchase Plan Committee

 

or any other address provided pursuant to written notice.

 

If to the Participant:

 

At the address on file with the Company from time to time, or to such other
address as either party may hereafter designate in writing by notice similarly
given by one party to the other.

 

20. Successors.

 

The Plan shall be binding upon and inure to the benefit of any successor,
successors or assigns of the Company.

 

21. Severability.

 

If any part of this Plan shall be determined to be invalid or void in any
respect, such determination shall not affect, impair, invalidate or nullify the
remaining provisions of this Plan which shall continue in full force and effect.

 

22. Acceptance.

 

The election by any Eligible Employee to participate in this Plan constitutes
his or her acceptance of the terms of the Plan and his or her agreement to be
bound hereby.

 

23. Applicable Law.

 

This Plan shall be construed in accordance with the law of the Commonwealth of
Pennsylvania, to the extent not preempted by applicable Federal law.

 

IN WITNESS WHEREOF, the foregoing Plan is executed this 7th day of November,
2012.

 

9

--------------------------------------------------------------------------------


 

 

 

VIROPHARMA INCORPORATED

 

 

Attest:

By:

/s/ Vincent J. Milano

 

10

--------------------------------------------------------------------------------


 

SCHEDULE A

 

Participating Companies

 

1.              ViroPharma Incorporated

2.              ViroPharma Biologics, Inc.

 

11

--------------------------------------------------------------------------------
